 FRUEHAUF TRAILER CO.195This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any othermaterial.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 16 CourtStreet, Fourth Floor, Brooklyn, New York 11201, Telephone 596-5386.FruehaufTrailer CompanyandLocal 509, InternationalUnion ofUnited Automobile,Aerospace and Agricultural ImplementWorkersof America,AFL-CIO, Charging Party1andInterna-tional Union,AlliedIndustrialWorkersof America,AFL-CIO;and LocalNo. 976,affiliated with InternationalUnion, AlliedIndustrialWorkersof America,AFL-CIO,Parties in Interest.'Case 21-CA-5571.December 16, 1966DECISION AND ORDEROn February 9, 1966, Trial Examiner Louis S. Penfield issued hisDecision in this proceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practices, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.He also found that Respondent had not engaged in certain otherunfair labor practices alleged in the complaint, as amended, andrecommended dismissal of those allegations. Thereafter, exceptionsand supporting briefs were filed by the Respondent, Charging Party,Parties in Interest, and General Counsel, and answering briefs werefiled by the Respondent and Charging Party.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed. The Board hasconsidered the Trial Examiner's Decision, the exceptions and briefs,and the entire record in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner with thefollowing modification.We agree with the Trial Examiner that the Respondent (1) didnot unlawfully refuse to bargain with UAW; 3 (2) did not unlaw-fully assist AIW in connection with its Bandini acquisition; and (3)did not unlawfully discriminate against individual employees byfailing or refusing to employ them. The Trial Examiner found thatRespondent: (1) violated Section 8(a) (2) by extending AIW'sSlauson contract to cover Respondent's employees at Fullerton; (2)violated Section 8 (a) (3) by applying the union-security clause of'Herein UAW.2Herein AIW.3However, unlike the Trial Examiner(see footnote 14 of his Decision),we do not con-sider the timing of the UAW's filing of its initial charge in this case significant.162 NLRB No. 3. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDAIW's contract to theemployees at Fullerton;and (3)violatedSection8 (a) (1) by theforegoingconduct.Weagree, not only for thereasons statedby the TrialExaminer, but also for the followingreasons.Preliminary work on thenew Larc program at Fullerton beganno later than April 1964,4 and Lareproductionbegan in May. Therecord shows thatallof the66 Slauson employees who ultimatelyobtainedwork at Fullerton were in layoff status before being "hiredor recalled"at Fullerton,and that all had been laid off on or beforeMarch 17.5 Althoughit appears that about five employees,presum-ably from Slauson,were working at Fullerton in February in prepa-ration for the opening of theplant,Respondent did not"assign"anyone to its Fullerton payroll untilMarch. By theend of Marchthere wereonly 10 employees at Fullerton,4 of whom were "newhires." By the end of April,Respondent'sFullerton complement wasmade up of 17 formeremployees and 32 new hires.At the end ofMay, therewere 34 former Slauson employees and 55 new hiresworking atFullerton.On February13,Respondent had extended AIW's Slauson con-tract to the Fullertonoperation.At that time,as shown above, therewere no morethan5Slauson employees working at Fullerton;Respondent expected the Larc program to require at least 100employees.We agree with the TrialExaminer that Respondent obtained itsFullerton plant primarily for the production of the Lare contract,and that Fullertonwas a consolidation of all Respondent'smilitaryproducts work in Southern California, rather than solely areloca-tion of Respondent's Slauson plant. In the circumstances of thiscase, as set forth by the Trial Examiner, and especiallybecauseRespondent had continued to offer to negotiate with UAW withregard to "any new operation in Southern California," we agree thatUAW retained a colorable claim to representation of Respondent'semployees at the new Fullerton operation. However, we would in anyevent find that, on the basis of the additional facts set forth above,itwas unlawful for Respondent to have extended AIW'sSlausoncontract to cover the Fullerton operation at a time when the workforce was not representative of the number of employees Respondentexpected to, and did employ at Fullerton shortly thereafter.64All dates herein refer to 1964sOne employee was off 9 days,10 were off 2-3 weeks, and the remainder were off forperiods ranging from 5 weeks to 7 months.0See, e g, A.0. Smith Corporation,122 NLRB 321.In adopting the Trial Examiner's findings of violations of Section 8(a) (1), (2),and (3)in the extension of the AIW Slauson collective-bargaining contract to the new operation atFullerton,Chairman McCulloch relies only on the alternative basis stated above, namely,that a representative complement of employees was not employed at Fullerton when thecontract was made applicable to that facility. FRUEHAUF TRAILER CO.197[The Board adopted the TrialExaminer's Recommended Orderand dismissed the complaintinsofar as it alleged violations notfound herein.]MemberBrown took no part in the above Decision and Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Trial ExaminerLouis S. Penfield in Downey, California, on August 10, 11, 17, and 18, 1965, upona complaint of the General Counsel and answer of Fruehauf Trailer Company,herein called Respondent.' The issues litigated were whether Respondent violatedSection 8(a)(1), (2), (3), and (5) of the National Labor Relations Act, asamended, herein called the Act.Prior to the taking of testimony, Respondent lodged with me motions to dismisscertain allegations of the complaint. Respondent was joined by the Parties in Inter-est in some aspects of such motions. The motions were denied without prejudiceby me. Petitions to revoke subpenas served by General Counsel had also beenlodged with me by both Respondent and the Parties in Interest. Ruling on suchpetitions to revoke became unnecessary when the General Counsel indicated thatdocuments furnished or stipulations made in lieu thereof provided the neededinformation.Matters covered by the motions to dismiss are in most instancesreiterated in briefs filed by Respondent and the Parties in interest and will be con-sidered below.Upon the entire record including consideration of the briefs filed by all theparties, and upon my observation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation with its principal place of business in Detroit, Michi-gan. It is engaged in the manufacture of truck trailers and a variety of relatedvehicular and container equipment. It has plants located in various States of theUnited States including the State of California. Respondent, in the course andconduct of its business operations, annually manufactures products and performsservices for the Armed Forces of the United States valued in excess of $50,000.I find that at all times material to this proceeding Respondent has been engaged ina business which has a substantial impact on national defense, which affects com-merce within the meaning of the Act, and that under current Board jurisdictionalstandards assertion of jurisdiction is warranted.11.THE LABOR ORGANIZATION INVOLVEDLocal 509, International Union of United Automobile, Aerospace and Agricul-tural Implement Workers of America, AFL-CIO, herein called UAW, is a labororganization within the meaning of Section 2(5) of the Act. The Parties in Interest,International Union, Allied IndustrialWorkers of America, AFL-CIO, and LocalNo. 976, affiliated with International Union, Allied Industrial Workers of America,AFL-CIO, herein collectively called AIW, are each labor organizations within themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The unlawful conduct charged and the background of the controversyThe alleged unfair labor practices involve the conduct of Respondent towardUAW and certain of its former employees concerning, and following,the sale of1The complaint issued on March 15, 1965, and is based on a charge filed with the Na-tional Labor Relations Board, herein called the Board, on September 26, 1963, and anamended charge filed on March 31, 1964 Copies of the complaint, the charge, and theamended charge have been duly served upon Respondent and the Parties in Interest. 198DECISIONSOF NATIONALLABOR RELATIONS BOARDone of Respondent's plants in Southern California. It is charged that Respondentunlawfully refused to bargain with its statutory representative, UAW, that it unlaw-fully assisted AIW by extending coverage of a lawful union security contract toadditional production operations at two locations at times when AIW did notrepresent an uncoerced majority at either location, and that it discriminatorilyfailed or refused to employ laid-off UAW members who had applied for employ-ment. Respondent denies failure to fulfill its bargaining duty in connection withthe sale and insists that in extending coverage of the AIW contract it acted law-fully, since the extensions involved first an accretion to an existing unit,and, sec-ond, a relocation of the unit. Respondent further denies discriminatory motivationin any failure to employ laid off UAW employees.Respondent has plants in various locations throughout the United States. Initially,its only California operation was in a plant located at 5137 Boyle Avenue, Vernon,California, herein called Boyle. Until 1958 Respondent conducted all of its Cali-fornia commercial and military production at Boyle plus two supplemental plantslocated nearby.Up until this time UAW was the statutory representative foremployees at these locations in a single unit.In the fall of 1958,Respondent leasedanother plant on Slauson Avenue, approximately 7 miles from Boyle. This plantis variously designated in the record as the Slauson Avenue plant or the GHE plant,and will be referred to hereinafteras Slauson.Slauson was about a third the sizeof Boyle, and was obtained for the purpose of carrying on production for theArmed Services. Shortly after Slauson commenced operation AIW obtained bar-gainingrights for its employees, and thereafter represented them under a collective-bargaining agreement. In 1959, Respondent underwent a corporate reorganizationwhich resulted in the transfer of all of its California commercial work from Boyleto a new plant in Southern California, known as Vina Vista,2 and the creation ofa newly designated corporate division to handle all production for the military,known as the Military Products Division, herein called MPD. The two plants nearbyBoyle were closed in November 1959. Following the transfer of the commercialwork, MPD work in California was confined to Boyle and Slauson. Boyle servedas the administrative headquarters for Respondent's California MPD operations.Clerical and engineering work for MPD were also done at Boyle. The UAW repre-sented Vina Vista employees under a separate contract. MPD operations in Cali-fornia functioned under two separate units, one at Boyle represented by UAW,and the other at Slauson represented by AIW.Employment at Boyle was sharply curtailed with the transfer of commercialwork to Vina Vista. Following the corporate reorganization, MPD work in Cali-fornia fell below expectations, and employment at neither Boyle nor Slauson cameup to what had been anticipated. In 1960, Respondent leased about half of thespace at Boyle to Owens-Illinois Glass Company, herein called Owens-Illinois .3As early as 1960, rumors arose to the effect that Respondent might sell or closeBoyle, or that it was considering and might possibly consolidate MPD operationsat a single location. This caused UAW to express increasing concern about pre-serving as much employment as possible for employees at Boyle, and to take whatsteps were possible to insure continued representation at new facilities that mightbe obtained. In 1961, Respondent assigned the work on a newly acquired militarycontract to Slauson. UAW charged that in so doing Respondent was violating pro-visions of its 1960 agreement requiring that such new work be assigned to Boyle.UAW took a contract grievance on this issue to arbitration. This resulted in adecision by arbitrator Gaffey on October 16, 1961, known as the Gaffey award.The arbitrator held that the UAW contract did not require assignment of newmilitary work to Boyle exclusively, but that it was the employer's prerogative toassign such work where it chose. When the 1962 negotiations for a new contractcommenced, a central concern of UAW was the preservation of as much work aspossible for employees at Boyle. UAW pressed to have Respondent shut downSlauson altogether. This proposal was rejected. Next UAW urged that Respondentagree to assign all new work obtained to Boyle.This proposal was also rejected.2 Throughout the record the commercial plant references consistently appear as BuenaVista. Respondent never had a Buena Vista plant, and all such references properly referto the Vina Vista plant.3References appear in the transcript to "Owens of Illinois." This is an error of the re-porter. At all times such references are to Owens-Illinois. I inadvertently confused Owens-Illinoiswith another corporation known as Libby-Owens-Ford. This corporation does notfigure in this proceeding and references to Libby and Libby-Owens, which may appear inthe transcript, are also intended to refer to Owens-Illinois. FRUEHAUF TRAILER CO.199These rejections became a strike issue. A strike was forestalled only when a com-promise was reached. This took the form of incorporating by reference in the newagreement, a memorandum of understanding which itself incorporated by referenceand extended the terms of a letter written several years earlier by an official ofRespondent. This letter became known as, and is hereinafter referred to as, theTrauernicht letter. The memorandum of understanding provided that if Respondentreceived "add ons to or renewals of, current existing contracts now performed atthe Boyle plant" any such work obtained would be done at Boyle. The Trauernichtletter provided that should Respondent "lease or purchase additional facilities" itwould "give employees at its operations the right to transfer to such facilities . . "and that "following the start of any such new operations" it would "meet with the[UAW] to determine if the terms . . . [of the] agreement between the Companyand the [UAW] shall apply to such facility or whether the operations require thenegotiation of a new labor agreement." The letter concluded with the statementthat "the foregoing shall have application to Los Angeles County only, and shallin no way be binding on other divisions or subsidiaries ..." Upon reaching accordon the memorandum of understanding incorporating the Trauernicht letter, UAWand Respondent executed a full collective-bargaining agreement covering Boyleemployees on March 1, 1963, to be effective until March 1, 1965. It is undisputedthat this agreement was in full force and effect at the time of the sale of Boyleunder circumstances to be described below, and that at all times thereafter pertinentto issues in this proceeding it remained in effect.InNovember 1960, Respondent executed a 3-year collective-bargaining agree-ment with'AIW covering employees at Slauson. Among other things this agreementcontained lawful union shop provisions. This agreement was renewed for an addi-tional 3-year period in November 1963. At all times pertinent to this proceedingone or the other of these agreements between Respondent and AIW was in fullforce and effect. No claim is made that either agreement on its face contains pro-visions alleged to be unlawful.B. The sale of the Boyle Avenue plantMPD work at both Boyle and Slauson was set at a low ebb in the fall of 1962.At Boyle persistent rumors were current that the plant was to be sold or closed.At this time most of these rumors centered about the possibility of a sale to Owens-Illinois.UAW representatives repeatedly brought up the subject of these rumors,both at the regular weekly bargaining meetings and at other times when theyinformallymet with officials of Respondent. Donald A. Bronson, Respondent'sregionalmanager of Industrial Relations, and William F. Hodgson, Respondent'smanager of Manufacturing and Manufacturing Services, continually responded tosuch inquiries by advising UAW representatives that they knew of no projectedsale to Owens-Illinois, or to anyone else, and that as far as they knew Respondentwas actively seeking new Government contracts which, if obtained, would in alllikelihood result in the continued operation of Boyle. Despite this, however, onFebruary 27, 1963, all Government contracts at Boyle having completely phasedout, and no new contracts having been obtained, all remaining UAW unit employ-ees at Boyle were laid off.4Although Bronson and Hodgson deny knowledge of negotiations relating to thesale of Boyle, such negotiations actually had commenced between Owens-Illinoisand officials of Respondent in Detroit in December 1962. These took the form ofdiscussions and an exchange of correspondence. At the outset Respondent andOwens-Illinois were far apart on price. By early March, however, Owens-Illinoismade an offer which Respondent's negotiators regarded as acceptable. On March 13,1963, the negotiators presented the Owens-Illinois figure to Respondent's board ofdirectors recommending its approval as a basis for sale. The board of directorsapproved the recommendation and directed that steps be taken to consummate thesale upon this basis. On March 15, 1963, Alexander Black, vice president in chargeofMPD, advised Ray Lyons, Respondent's industrial relations manager, immedi-ately to arrange a meeting with UAW to apprise it of the impending sale to Owens-Illinois.Lyons, acting through Bronson, his California subordinate, arranged a*No further production work was at any time thereafter undertaken at Boyle. How-ever, throughout the balance of the year 1963, four unit employees worked sporadically atBoyle on maintenance jobs and at dismantling and moving machinery This was possiblebecause one of the provisions of the contract of sale gave Respondent the right to retaincertain space at Boyle for administrative and engineering purposes for a period of 18months. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetingon the earliest agreeable date. Thismeetingwas held on April.3, 1963, andwas attended by various UAW representatives and officials of Respondent.It standsundisputed that on this occasion Respondent was for the first time definitelyapprised of the negotiations which had been under way between Respondent andOwens-Illinois.At the April 3 meeting with UAW, Lyons acted as principal spokesman forRespondent. Lyons advised UAW that although rumors concerning the sale ofBoyle had been going on for almost 3 years, he had delayed a meeting on this sub-ject until he could state a firm position. He told UAW that "we have sold theplant" and that Owens-Illinois intended to use it for warehouse purposes. Heexplained that Respondent could no longer justifymaintaininga 300,000-squarefoot manufacturing facility in view of the phasing out of its Government contracts.He stated that MPD would continue to operate Slauson at least until its lease ranout, and that Respondent was considering the possibility of building another MPDplant elsewhere, possibly in Southern California. Lyons requested that UAW makeno announcement regarding the sale of Boyle "until it is finalized," stating that thismight not come about for another 2 or 3 weeks. Lyons then offered to answer anyquestions which UAW might wish to raise about the disposal of Boyle. Many wereasked. In response to questions Lyons stated that Respondent had not as yet pur-chased other property for possible MPD use. He advised that the machinery andequipment now at Boyle would be sold or moved to Vina Vista or Slauson. Hestated that Boyle employees would be considered for employment at either locationupon the basis of their qualifications, but he reminded UAW that it was only atVina Vista that they would have preferential hiring rights under their collective-bargaining contract.He informed UAW that Respondent would advise it if anyother property in Southern California should be obtained for a plant site. Hestated, however, that this did notmeanthatUAW would necessarily be accordedpreferential treatment in employment. Lyons agreed that notices would be sent toBoyle employees relating to protection of their pension rights. He told UAW thatin some instances Respondent would use Boyle employees to move machinery fromBoyle to other plants, although some of this work would be contracted out. Headvised UAW that vacation checks would be paid to unit employees within a week.He told UAW that as part of the sale agreement it was understood that Respondentwas to have continued occupancy of Boyle's office and engineering facilities for anensuing period of 18 months. UAW inquired concerning a new Government con-tract which Respondent had obtained for the production of some carriers for Nikemissiles .5Work on similar carriers had recently been completed at Boyle. Lyonsacknowledged that Respondent had just been given a contract for the productionof more vehicles of a similar nature but he stated that "since we no longer have aplant at Boyle" that "we would have to do the work at the [Slauson] plant." Themeeting adjourned with no further questions being raised by UAW.C. Operations of Respondent following the sale of the Boyle Avenue plantInMarch and April of 1963, work at Slauson proceeded on a limited basis withnumerous employees in layoff status. Commencing in June and continuing in theensuing months, work at Slauson picked up and most of the laid-off employees onrecall came back to work together with many new hires. Layoffs commenced toincrease by September, however.6As noted above, work on the new contract for the Nike carrier went to Slausonafter the Boyle shutdown. This assignment became the subject of a grievance byUAW. UAW claimed the new contract to be a "renewal" of work previously doneat Boyle, and urged that under the 1962 memorandum of understanding Respond-5This contract for the Nike missile carrier is frequently referred to in the transcript asthe 8 8 and 8 contractsPayrolls in the record are not set up to show clearly the exact level of employment atany given time As nearly as I can determine, however, Respondent had approximately 58employees at Slauson in early March In late March and early April approximately 22 ofthese were laid off There was little new employment in May, but by June some 34 em-ployees were hired, 32 having seniority recall rights In July, 19 more were hired, 8 havingrecall rights. In August, 49 were hired, only one having recall rights. In September andOctober there were 48 and 41 new hires, respectively, none of which had recall rights. InOctober and November there were 41 and 16 new hires, respectively, none with recall rights.By September layoffs began to increase ; 24 in September, 21 in October, 25 in November,34 in December, and 25 in January of 1964. FRUEHAUF TRAILER CO.201ent was obligated to perform a "renewal" of this nature at Boyle. A grievance onthe issue proceeded to arbitration,and Arbitrator Aaron,in a decision known asthe Aaron Award,ruled the contract to be a renewal within the meaning of thememorandum and ruled that its assignment to Slauson rendered Respondent liablein damagestoUAWdespite the fact that it was no longer possible to perform thecontract at Boyle because the premises had been turned over to Owens-Illinois.In August 1963, Respondent found need for additional space to undertake theperformance of a contract for air cargo containers,a commercial rather than a mili-tary item. It leased 25,000 feet of space in a building adjacent to Slauson facingBandini Boulevard.This adjacent facility will be hereinafter called Bandini Althoughthe contract was a commercial one, the containers were not dissimilar in naturefrom other items Respondent was manufacturing at Slauson under military con-tracts, and they required no different type of facility or different skills in their man-ufacture.Bandini was reached by a gate from inside Slauson, staffing was principallyby transfer of Slauson workers, supervision was by Slauson supervisors,and work-ing conditions were identical with those at Slauson. Workers at both Slauson andBandini entered and clocked in at the same gate.After theacquisition some otherSlauson work was transferred and performed at Bandini.Respondent,deeming Ban-dini an accretion to the existing Slauson unit, made no attempt to consult withUAW concerning its acquisition or staffing.Respondent forthwith extended andapplied the UAW contract to employees assigned to work at Bandini.Respondent's failure to consult with UAW concerning the Bandini acquisitionbecame the subject of another grievance by UAW.UAW claimed the Trauernichtletter required Respondent to consultwith UAWconcerning establishment of thenew facility.This grievance also went to arbitration, and Arbitrator Kagel, in adecision known as the Kagel Award,held Bandini to be a new facility,within themeaning of the Trauernicht letter, and Respondent's failure to consult with UAWconcerning its establishment to constitute a breach of contract.Kagel rejectedRespondent's defense that the acquisition was an accretion to the Slauson unit underBoard doctrine.Kagel ruled that the acquisition was not so clearly an accretionthat,absent a Board decision to that effect, he deemed himself bound to find it suchin the face of clear contract language requiring consultationwith UAW.In June 1963,Respondent successfully bid upon a military contract for the pro-duction of an item known as theLarc XV? The Larcisan amphibious unit con-structed of aluminum and powered by a diesel engine. The contract required pro-duction of 125 units,with the first one to be delivered in approximately a year. Itwas a substantial contract valued in excess of $10 million calling for the employ-ment of nearly a hundred production workers when peak operations were attained.On October 16, 1963, Respondent called a meetingofUAWrepresentatives atwhich it apprised UAW of the Larc contract. Respondent stated to UAW that themeeting was called pursuant to its obligation under the Trauernicht letter to informUAW that it was considering the acquisition of a facility in Long Beach, a locationwithin Los Angeles County, to produce the Larc. UAW inquired if Respondentwould regard the current Boyle agreement as applicable to a Long Beach facility.Respondent replied that many different classifications would require negotiation ofa new contract,but it signified its willingness to negotiate on the matterwith UAWin the future should plans for the Long Beach facility become definite. Respondentalso told UAW that,even if it appeared that agreement could not be reached, itwould consider. "transferring Boyle employees"to the new facility "if they werequalified."Respondent gave no indication,however, that Boyle employees wouldbe given any preferential treatment.The meeting adjourned with the understandingthatRespondent would schedule a negotiating session if and when the locationwere decided upon.No meeting for such purpose was subsequently scheduled orheld.Following the October 16 meeting Respondent concluded that the Long Beachpremises were not suitable for the Larc work.Previous to this Respondent haddecided that existing Slauson facilities, including Bandini, were inadequate to handlethe Larc construction.It also ascertained that no space at Vina Vista was available.In late November, or early December, Vice President Black learned that certain facil-itieslocated in Fullerton, California, partially occupied by Aerojet General Corpo-ration,would soon become available. Investigation revealed that an anticipated200,000 square feet was to become available, 100,000 square feet by February 19647In the transcript generally this is spelled"Lark."Documentary evidence indicates thecorrect spelling to be "Lare."Regardless of how spelled references relate to only oneproject. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the remainder 2 months or so later. Respondent concluded that this facilitywould be suitable not only for carrying out the Larc project but also that it couldhandle all MPD work then going on at Slauson-Bandini as well as the administra-tive and engineering work still being done at Boyle. The plant at Fullerton islocated approximately 32 miles from Slauson and is in Orange County. In January1964, Respondent completed lease arrangements for the entire 200,000 feet withpossession to be given for 100,000 feet in February and the remainder as soon there-after as possible following removal of certain Government equipment then occupy-ing the space. Respondent's overall plan was to transfer all the remaining MPDproduction then being done at Slauson to Fullerton at the earliest possible date, tomove the MPD administrative and engineering work still being done at Boyle toFullerton, and to start the production work on the Larc XV contract shortly afterthe plant was occupied.Early in February, a representative of AIW advised Respondent that he under-stood that the facilities were being moved from Slauson to Fullerton. The repre-sentative told Bronson that "this involved [their] people, [their] work, [their]plant" and that AIW wanted to negotiate a change in the AIW contract to coveremployment at Fullerton. AIW representatives met with Respondent on Febru-ary 12. On February 13, 1964, AIW and Respondent executed a memorandumagreement reciting that inasmuch as Respondent "has decided to transferits exist-ing operations" at Slauson "to another facility" located in Fullerton the existingAIW agreement should continue in full force and effect until its expiration in1966, that Respondent would continue to recognize AIW as the bargaining repre-sentative"at its transferred operations," and that the existing agreement beamended by deleting the reference therein to the Slauson facility and substitutingtherefor the name of the Fullerton facility with the final deletion becoming effec-tivewhen the transfer from Slauson to Fullerton was completed and Slauson wasentirely vacated. Prior to this UAW had not been notified regarding the proposedtransfer of the Slauson facility or of Respondent's intention to do the Larc workatFullerton.On February 17, 1964, in response to a telephonic inquiry fromUAW, Respondent wrote UAW that it had decided not to locate any of its opera-tions in Long Beach, that it intended to transfer its existing operations fromSlauson to Fullerton, that the Slauson plant would be closed, that it expected thatmost of the existing work would be effectively transferred by early March, andthat it anticipated that several months thereafter the production work on the Larccontract would be performed at Fullerton.The exact timing of the transfer from Slauson to Fullerton is not altogetherclear from the record. There is testimony that Respondent took possession of aportion of the premises in February even before the execution of the memorandumof understanding. It is stated thatsome maintenanceemployees from Slausonwent over to Fullerton in early February and that some production work com-menced in February. If so these employees must still have been carried on aSlauson payroll, for a Fullerton payroll received in evidence purporting to showemployment for the year 1964 shows no Fullerton employees until March of 1964.Even for that month it shows a net employment of only 10 persons, 6 of whomappeared to have transferred from Slauson and 4 of whom were new employees.Fullerton employment increased somewhat in the month of April with a total of32 employees being added, only 4 of whom had seniority recall rights fromSlauson and 28 of whom were new employees. A somewhatsimilar increaseoccurred inMay with a total of 38 employees being added, 17 of whom hadseniority status at Slauson and 21 of whom were new. More substantialincreases,however, commenced in June and continued in the ensuing months with a peaklevel continuing until the end of the year.88Monthly net employment figures with agreed upon levels were not supplied in therecordFigures concerning the employment level have been reached by an analysis ofthe Fullerton payroll which is believed to be approximately correct This payroll purportsto show the dates of all hires at Fullerton during that year, whether or not these hirescame with seniority under the AIW contract, and the termination dates of all such hires.The following tabulation is prepared from an examination of such payroll. The first threecolumns show the number of employees hired on a monthly basis ; column one the numberwho came with seniority status, column two the number of new hires, column three thetotal of the two The next two columns show respectively the number of terminations on amonthly basis and the net level of employment The latter figure was reached by addingthe total hires to the level of the preceding month less the number of terminations in thecurrent month. FRUEHAUF TRAILER CO.203Employees HiredNet level ofTerminatedemployment1Seniority2New3TotalstatusMarch-----------------6410010April------------------42832240May -------------------172138771June-------------------2014716713225July-------------------1116217326372August----------------110810946435September -------------1949535495October---------------0212133483November-------------0151818480December-------------0575733504Preliminary machine shop work on the Larc commenced at Fullerton in April-of 1964, with production starting in May of 1964. The whole contract was esti-mated to take from 18 to 20 months to complete.In August of 1965, at the timeof the hearing,work was still being done on the Larc at Fullerton.Vice President Black testified without contradiction that the decision to leasethe Fullerton facility, to transfer the Slauson work,and to perform the Larc con-tract there was made at a time when Respondent had no knowledge of the prospec-tive acquisition of any substantial new business.Black testified further, however,that in February after the decision to move to Fullerton, he learned for the firsttime that Hanson Bros.,Inc., herein called Hanson, a competitor of Respondent,also engaged in military contract production of containers or vehicles,was experi-encing difficulty in meeting its commitments and might be interested in the saleof certain contracts and materials to Respondent.Black met with George Hanson,one of the Hanson brothers,in early March and upon ascertaining that Hansonwas short of working capital, and had oversold the capacity of its facilities,exploredthe possibility of a takeover of certain contracts and materials. Respondent there-after undertook an investigation of the Hanson proposal which later resulted inthe drafting and signing of an agreement whereby Respondent purchased certainassets and contracts from Hanson. This agreement was finally consummated inMay of 1964.Pursuant thereto,in June of 1964, machinery and other equipmentwas moved over from the Hanson plant to the Fullerton plant, and those employ-ees of Hanson who had been working on these projects and who wished to transferalso moved over to the Fullerton plant. For the most part the transferees continuedtowork upon the projects which had been transferred,but in some instancesworked upon other of Respondent'sprojects.Payroll records show that in Junealone 130 employees from Hanson came to Fullerton. This accounted in substan-tialmeasure for the increase in employment at Fullerton during that month. Han-son employees had not been represented by a labor organization before coming toFullerton.D. Subsequent employmentof laid-offBoyle employees and others at Slausonand Fullerton, and Respondent's alleged animus against UAWAs aboveset forth,work on militarycontracts had been gradually phasing outat Boyle in late 1962 and early 1963. By February 28, 1963, all Boyle productionworkers had been laidoff.9 The UAW contract provided that employees who hadworked more than 30 days at Boyle had senioritystatus, andthat whenemployeeswithseniority status werelaid off theyretainedsuchstatus for2 yearswith recallrights atBoyle duringthat periodand preferential employment rights at Respond-ent'sUAW represented Vina Vistaplant.The names of 178persons were listedas havingseniorityrecall rights at Boyle as of March 26,1963.Substantially all ofthese are included among the 175 individual discriminatees named in the complaint.It is the GeneralCounsel's theory thatRespondent deliberately denied or refusedemployment to employees with knownUAW seniorityfor discriminatory reasons.6A total of 53 employees were laid off at Boyle in February 1963 There were still 20remaining when the final layoff took place on February 28. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe named discriminatees were not called as witnesses, and there is no evidencein the record that following the Boyle layoff any one of them filed a separateapplication for employment at either Slauson or Fullerton. It was stipulated thatsome of them did apply for work at Slauson and Fullerton but were denied employ-ment. The names of such individual applicants are not shown, nor are the reasonsgiven for denial or refusal of employment. Documentary evidence in the form ofpayrolls and lists was received. Such evidence discloses that no more than 34former Boyle employees actually obtained or were offered employment at eitherSlauson or Fullerton following the Boyle shutdown. The General Counsel correctlypoints out that not more than 14 of these were employees with seniority recallrights at Boyle; thus their UAW connection was not necessarily known. Eighteenlaid-off employees were subsequently employed at the UAW-represented Vina Vistaplant where the Boyle contract gave them preferential rights. Payroll records alsoshow that at Slauson, between May and December 1963, there were approximately214 new hires, 50 of which had seniority recall rights under the AIW contract. AtFullerton, between March and December 1964, payroll records show approximately730 new hires, of which 66 had seniority recall rights under the AIW contract."The General Counsel contends that Respondent waived the need for individualemployment applications. To support his claim, he relies upon the stipulations anddocumentary evidence set forth above, and upon the testimony of two formerBoyle employees. Abel Medina was the chairman of the UAW committee at Boyle,and was one of the four maintenance employees who continued on at Boyle afterthe February 1963 layoff. The maintenance work was not steady. Medina testifiedthat during a periodic layoff in March and again during another in June, heapproached Bronson regarding applying for work at Slauson. Medina states thatBronson told him that applications were not necessary since "all Boyle employees'applications were in." He was also told no work was then available. Bronson doesnot recall "a serious conversation about [Medina] going to [Slauson]." Medinatestified that he relayed Bronson's statement about the applications to other UAWmembers at regular union meetings. It is not shown what former Boyle employeesreceived this information, nor to what extent, if any, any one relied upon it. FormerBoyle employee Makshanoff testified that approximately 7 weeks after the Februarylayoff he asked Bronson if he could apply for work at Slauson, and Bronson repliedthat he could not because "this is a different union." He states that Bronson thenwent on to say that Respondent was not taking any applications then because "theyhad a lot of men laid off." Makshanoff said he wished to put in his application sothat he would be in a preferred position when the laid-off men had returned, buthe states that Bronson told him that he need not do this since "if they do hire newhelp after they have called back, they would call the ex-Boyle employees by senior-ity."Bronson admits having had a conversation with Makshanoff and telling himthat there were people in layoff status and that Respondent was not taking applica-tions, but he denies that he told Makshanoff that Respondent would recall Boylepeople at Slauson by seniority when the AIW recall was complete. There is noother evidence of efforts by union officials or individuals to apply for employmentat either Slauson or Fullerton.Testimony was adduced concerning three incidents occurring after the Boylelayoff which the General Counsel contends show an element of anti-UAW animuswhich tends to support the allegation that Respondent's failure to hire more of thelaid-off Boyle employees was discriminatory.The first incident relates to Charles Boone, a laid-off Boyle employee. Boonetestified that on one occasion in early January of 1963 he had worked until the end10The foregoing figures and others relating to hires, layoffs, and seniority status werecompiled from documentary evidence submitted The payrolls and other lists were in aform that made precision difficult, and the exact accuracy and correctness of all figures andinterpretationsmay be questioned in some instances. I do not believe, however, thatmathematical exactness is a determinative factor in any conclusion subsequently reached.Overall analysis of the documentary evidence and the supplemental testimony generallyindicates the following (1) there were a substantial number of ex-Boyle employees knownto Respondent to have seniority recall rights under the UAW Boyle contract, (2) very fewof such ex-Boyle employees were offered or obtained employment at either Slauson or Ful-lerton after the Boyle shutdown; (3) AIW seniority employees at Slauson were recalledwhen business there began to pick up in mid-1963, and there were also many new hires ,(4) Slauson employees, presumably with AIW seniority status, were transferred to Fuller-ton and there were many new hires there before peak employment was reached in thesummer of 1964. FRUEHAUF TRAILER CO.205of his shift and had thereupon been admonished for his diligence by a union repre-sentative who had said to him "you are making it look bad for us." This remarkwas overheard by Boone's foreman who shortly thereafter told Boone that hewould recommend him for a job at Slauson,saying "I don't think you like theunion." Shortly after this, Boone states he had a conversation with Bronson whotold him that the plant was going to close in February but that Boone had nothing"to worry about."Boone states that Bronson also remarked that"the union fellowsweren'tputting out." Then he states Bronson then told him that his foreman hadrecommended Boone for a job as foreman at Slauson.This was not immediatelyforthcoming,but in September some 8 months later,Boone did go to work as aforeman at Slauson.When Slauson shut down Boone was one of those transferredto Fullerton.The second incident concerns Nick Makshanoff and it is related above.The third incident occurred at Fullerton in July 1964,approximately a year anda half after the Boyle layoff.Jess Fuentes, a Fullerton employee, testified that heheard Joe Dunkerly, the Fullerton production superintendent,tell his foreman thatif the foreman observed anyone passing out UAW cards he should fire him forth-with.Dunkerly testified that he had observed cards being passed out by both UAWand AIWsupporters at Fullerton,that he was concerned because it was interferingwith the work,and that he had issued instructions to his foremen that if the prac-tice continued,they were to discharge the employees involved.He states that hisinstructions were not limited to the passing out of UAW cards, but were applicableto any person engaged in union activity of this nature during working time regard-less of the union which he was supporting.The foregoing incidents are not only isolated,but they are remote from periodsof extensive hiring.Whether they be viewed jointly or severally they provide butscant support to the assertion that they indicate a degree of UAW animus whichwarrants an inference of unlawful motivation in Respondent's refusal or failure tohireUAW members.The Boone incident is equivocal.It contains a slight suggestion of animus againstUAW, butit isequally susceptibleto an interpretation that Respondent was pleasedwithBoone because he had worked diligently,while others had not, and was pre-pared to reward him for his good conduct.Itmay be noted that even this so-calledreward did not take place until nearly 9 months after the incident occurred. TheMakshanoff incident establishes little. There were Slauson employees in layoffstatus at the time with recall rights.A statement that "this is a different union"may reasonably be interpreted as an expression to the effect that persons such asMakshanoff without AIW recall rights were not in a position to be employed at thattime. I am convinced that Makshanoff was mistaken in saying that Bronson toldhim that Boyle employees would be recalled in the order of seniority when theAIW recall was complete. This is inconsistent with the position stated by Respond-ent to UAW at the April 3 meeting, and I regard it as highly unlikely that a manas experienced as Bronson in the field of labor relations would make a remark ofa nature directly contrary to Respondent'salready stated position.The Fuentesincident would have significance only if coupled with a further showing of disparatetreatment by Respondent favoring AIW at Fullerton in its organizational efforts.There is nothing in the record,however, to dispute Dunkerly's testimony that hewas simply directing discharge of any employee for soliciting for any union onworking time. The three incidents, even taken at face value, seem trivial, and Ifind them insufficient evidenceof UAWanimus to support any asserted inferenceof unlawful motivation.E.Discussion of the issues and conclusions1.The alleged refusal to bargainThe complaint as originally drafted alleged that Respondent had sold Boyle onMarch 13,1963, that despite prior requestsby UAW tobargain on the possiblesale of Boyle,Respondent had "deliberately and fraudulently concealed" fromUAW itsintent to "sell and eliminate jobs withinthe UAW unit,"and that by suchconduct Respondent had acted in derogation of its statutory bargainingduty.Atthe hearing an amendment was permitted to allege in the alternative that onApril 3,1963, Respondent for the first time informedUAW of thesale, that actu-ally the sale was not consummated until on or about May 1,1963, and that bysuch conduct Respondent unlawfully refused to bargain. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn his brief General Counsel appears to have abandoned the claim that the salewas consummatedon March 13, and insteadisurgingthat the "deliberate andfraudulentconcealment" is of significance only as showing bad faith upon the partof Respondent, and that when such prior concealment is coupled with Respond-ent's announcementon April 3, that the plant had already been sold "it effectivelyprecluded any bargaining on the decision" by presenting UAW with what appearedto be an irreversible decision made without consultation with it.The record will not sustain an allegation of deliberate and fraudulent conceal-ment. Itis true that Bronson and Hodgson, the only officials of Respondent dealingregularly with UAW, were questioned about a possible sale of Boyle and that theyrepeatedly denied knowledge that negotiations were under way. However, there isno evidencethat eitherone ofthem had knowledge of the negotiationsgoing onwith Owens-Illinois priortoMarch 15,when Bronson was instructed to arrange themeeting with UAW. This may suggest that among company officials the right handdid not know what the left was doing, but without more it does not indicate eitherdeliberate or fraudulent concealment. The duty of Respondent to disclose thestatus ofnegotiations within its corporate knowledge is another question which willbe considered below, but the General Counsel has not established that Respondentwas necessarily motivatedin failingto do so by bad faith, and I so find.We must nextconsiderwhether Respondent has fulfilled any duty to bargainwhichexistedregardless of its good faith.It isnow well established under theBoard's so-calledFibreboarddoctrine that an employer has a duty to bargain abouta decision to sell an existingplant or to subcontract unit work." TheFibreboarddoctrine rests on the proposition that it is the duty of an employer to bargainwith its statutory representative abouta decisionto subcontract part of the unitwork,or a decision to sell an existingfacility, either of which may affect theemploymentstatus of unitemployees. In RoyalPlating and Polishing Co., Inc.,148 NLRB 545, acase involvingthe sale of a facility, the Boardstated:It isnot necessary that a satisfactory solution to the serious issues involvedin a closedown of operationsbe the probable resultof bargaining negotiationsfor the obligationto give noticeand opportunity for discussion of suchmatter to be a viable and intrinsic part of the statutorybargaining obligation.The basicconceptsof the Act called forutilization of jointefforts at thebargaining table to solve difficult and seemingly insoluble problems as wellas those more amenable toa resolutionsatisfactory to both sides. The Actdoes not, of course,compel agreement; it does compelnoticeand opportunityfor discussion to the endthat allpossible bases for agreementare fullyexplored.In applyingthe doctrine,however,the Boardhas statedthat the principle is nota rigid or inflexible one. InShell Oil Company,149 NLRB 305, the Board stated:The principles of these earlier cases, however, are not meant to be hard andfastrulesto bemechanicallyapplied irrespectiveof the circumstances of thecase.In applying these principles,we are mindfulthat the permissibility ofunilateral subcontracting will be determined by a considerationof thesettingof eachcase.Thus,the amount of time and discussionrequiredto satisfy thestatutory obligation "to meet at reasonable times and confer in good faith"may vary with thecharacterof thesubcontracting,the impacton employees,and the exigencies of the particular business situationinvolved.In short, theprinciples in this area are not,nor are they intendedto be, inflexiblyrigid inapplication.The Boardhas also held that in applyingthe principlenoper sedoctrine basedon any one incident or situation is applicablebut thatan evaluation must be madeof the entire relationship between an employer and its bargaining representative.Thus,inHartmannLuggage Company,145 NLRB 1572, the Boardstated in dis-missing a charge of refusal to bargain:We do not, however, adopt the particularity of the TrialExaminer's some-whatnarrow delineation of the Respondent's bargainingobligation.asone whichnecessarily requiredthe Respondent to give the Unionnotice ofthe specific proposed subcontract agreement just "at the timethe Companywas prepared to make a firm offer to [the subcontractor] or to accept acounteroffer from [it],"and to furnish the Unionat thatmoment an oppor-"Fibreboard Paper Products Corporation,138 NLRB 550,affd. 379 U.S. 203. FRUEHAUF TRAILER CO.207tunityto bargain precisely with reference thereto before consummating thatsubcontracting agreement.The Trial Examinerfound thatthe General Counsel,by establishing that theRespondentsigned thesubcontractingagreementwithNorth Bay beforeadvising the Unionof the pendency of its negotiations with thatCompany,made out "at least a prima facie case of refusal to bargain."But he concludednonethelessthat the violation was "cured"by reason of the Respondent'ssubsequentconduct,as set out in the intermediate report.We agree with theTrial Examiner's ultimate conclusion.thatany prima facie showing of a viola-tion in this case is overcome by other evidence,but unlike the Trial Examinerwe rest our decision upon our evaluation of the Respondent's overall conduct,both priorand subsequent to the execution of the subcontracting agreement.In an evaluation of the circumstances in the instant case we must consider thennot just the fact thatthe April 3announcement of the sale was the first notifica-tiongiven UAW,but we must consider this in conjunction with the entire "set-ting,"the "exigenciesof the particularbusiness situation involved,"and Respond-ent's "overall conduct" both "prior and subsequent to" the consummation of thesale.Asthe General Counsel now acknowledges,no sale actually had been con-summatedby April 3, when UAW receiveditsfirst definitive information on thematter.However, at this timenegotiationsfor such sale had been under way fo'rsome time, and Respondent and the purchaser had reached an accord on the allimportant issue of pricewithoutany specific consultationwith UAW having takenplace.The issue thus becomes whether Respondent'soverall conduct consideringwhat transpired before, during, and after the April 3 meeting was such thatRespondent can be regarded as having fulfilled itsstatutorybargaining duty.The announcement of the sale at the April 3 meeting was only one incident ina long-established bargaining history between Respondentand UAW inwhich thefuture of Boyle andthe possibilityof moving to new facilities had figured promi-nently.As earlyas 1960, the assignment of new military contracts and the possi-bilityof consolidation of operations or other charges in MPD functioning hadbeen the subject of repeated discussions and negotiations.This becamethe centralissue in the 1962 contract negotiations,and as we have seen, a strike was onlyforestalled at that time by the execution of the memorandum of understanding andthe Trauernicht letter which were addressed directly to questions of future workassignments and to possible relocations of work then being done at Boyle. TheAaron Awardholding that Respondent could not remove work from Boyle withoutbeing responsible in damagesto UAWeven in the face of the sale was one resultof the bargaining that had taken place on one aspect of this very question.Against such a background UAW not unreasonably concluded that the rumorsof a possible sale to Owens-Illinoismight have substance.Its inquiries,however,were unfortunately directed at officials of Respondent who had not been apprisedof the pending sale negotiations.However, unless Respondent had some absoluteduty to disclose the status of negotiations at an earlier time, it does not necessarilyfollow thatits failureto do so was prejudicial to UAW 12 or that this fact aloneestablishes the violation.12 The Charging Party argues that a statutory duty to bargain arises as soon as an em-ployer reaches a decision that it wants to sell. It is claimed that only by such a rule willa union's right to bargain effectively be preserved since only by knowing at this time willithave a full opportunity to persuade the employer that there are alternative solutions.I am not of the opinion that this would constitute a viable principle in the application oftheFibreboarddoctrine.It would tend to establisha perse doctrine which would undulycurtail even the exploration of possibilities.Granted that an employer must not continueits negotiations to a point where it presents a union witha fait accompliin the face ofwhich further bargaining is neither possible nor practical,it hardly follows that explora-tory negotiations looking toward possible areas of agreement are matters in which theunion need necessarily participate.When an employer considers the possibility of selling afacility or of subcontracting work, it is invariably economically motivated If the prelimi-nary negotiations indicate no purchaser,or prospective subcontractor,in the offing whois likely to come forward with a proposal that is economically attractive,the propositionwill almost certainly be dropped unilaterally by the employer and no occasion will arisefor discussion with the union The exact point at which notification must be given willvary from case to case, but a rigid approach must be avoided, and accordingly I reject anytest which would make the duty arise simultaneously with an employer's decision that itmay want to sell. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrice is always a key issue in any negotiation for sale. Once the price is agreedupon other things frequently fall in line, but until this has come about the likeli-hood of any agreement is remote. Until early in March, Respondent and Owens-Illinoiswere apart on price. It was only with the submission of an offer in earlyMarch that the negotiators undertook to recommend the sale to the board of direc-tors.With the approval of the price the negotiations for the sale left the realm ofdiscussion and ultimate consummation became a likelihood. This is not to say, how-ever, that at this time the agreement was complete. The contract as finally exe-cuted in May was an extensive one covering many matters of both substance andprocedure. It is conceivable that failure to reach accord on any number of pointscould have caused the arrangement to fall through. Respondent acted promptly tonotify UAW when accord on price had been reached, and met with it thereafter atthe earliest possible date.Respondent appears to have made full disclosure at the April 3 meeting of allthat had transpired. It attempted to answer all questions raised at the time, and itappears to have been willing to bargain upon any issue suggested.It istrue that atthe outset of this meeting Respondent told UAW that the plant had been sold, butit immediately qualified this by the announcement that the sale had not been "final-ized." Respondent bargained with UAW at this meeting on a wide variety of itemsrelating to the rights of the laid-off Boyle employees (e.g. pensions, vacations, etc.),it apprised UAW of its plans for continuing operations at Boyle and for the use ofUAW employees for some work. UAW discussed at length these issues and others,but at no time, either then or in ensuing months, did it suggest that Respondentrepudiate the sale or undertake some continued use of the premises for productionpurposes for an additional period of time.13The parties continued to recognize the validity of the 1962 contract and continuedto process grievances under it even going to arbitration on issues brought about bythe sale itself.14From the foregoing I am convinced that contrary to the claim of the GeneralCounsel, Respondent did not act in derogation of its statutory duty to bargain. Atthemost it delayed in announcing the sale longer than might seem reasonable inview of the long-established bargaining relationship and UAW's expressed concern.I see no direct prejudice resulting from the delay, however. Notification came imme-diately when the negotiations had reached a point where the ultimate consummationof the sale was a likelihood. The sale had not been "finalized" then and UAW wasso apprised. Respondent placed no obstacles or limitations on bargaining at thispoint and it appears to have been UAW's own choice not to press for repudiationor some compromise. As set forth above, the statutory duty under theFibreboarddoctrine is not a rigid one. I am convinced, and find, that Respondent's overall con-duct, as related above, does not show that it presented UAW witha fait accompliat the April 3 meeting that prevented any effective bargaining on the issue of thesale.Accordingly I find that Respondent under all the circumstances has met itsstatutory duty to bargai-l concerning the sale of Boyle to Owens-Illinois. I findtherefore that the General Counsel has not established that Respondent violatedSection 8(a) (5) in this respect.""In a letter to Owens-Illinois early in the negotiations, Respondent raised the questionof using a portion of the premises for production purposes during the period in which itsought to retain use of plant premises for office and engineering work There is no indica-tion in the later correspondence or otherwise in the record to show that this proposal wasrejected by Owens-Illinois, or to show that at the time of the April 3 meeting such arrange-ment might not still have been pursued.14 It is noteworthy that no UAW charge of refusal to bargain was immediately made,but this charge was first filed on September 26, 1963, nearly 6 months after the April 3meeting.While UAW had a right to wait until nearly the end of the statutory 6-monthperiod, its failure to act immediately suggests less outrage at Respondent's dereliction inits bargaining duty than dissatisfaction with subsequent developments.IiRespondent argues that consideration of the refusal to bargain issue is foreclosed be-cause the charge of refusal to bargain was filed more than 6 months after the allegedduty to bargain arose This is premised on the assumption that the duty to bargain arosebefore March 26, 1963, and that the 6-month 10(b) period commenced then. There is noprecise rule establishing when the duty to bargain in such a situation would arise, but Ihardly think it tenable to argue that for 10(b) purposes it would ever arise until a unionhad been notified that negotiations for a sale are either pending or that the sale wasconsummated. In view of my finding that Respondent fulfilled its statutory duty in theinstant case, the issue becomes moot, although it may be noted that the charge herein wasfiled less than 6 months from the April 3 meeting when UAW was first notified of the sale. FRUEHAUF TRAILER CO.2092.The alleged assistance to AIWThe General Counsel charges Respondent with giving unlawful assistance to AIWby extending coverage of the AIW contract to Bandini,and then, later,to Fullerton,with each extension occurring at a time when each new facility constituted a sepa-rate appropriate unit, and when AIW did not represent an uncoerced majority ateither location.Respondent defends by asserting Bandini to have been a lawfulaccretion to its Slauson unit, and by claiming Fullerton to involve a relocation ofthe same unit.The Board has frequently been concerned with problems arising from accretionsand relocations.In resolving issues resulting from changes in the scope or characterof units, the Board has generally been guided by an attempt to balance the needfor stability in collective-bargaining relationships against the right of employeesfreely to change their bargaining representative.Employers not infrequently enlargeor change the nature of their operations at an existing facility, or undertake tomove to an altogether new facility.Any such change will have some effect uponthe size or the character of the existing unit. If there is a collective-bargaining con-tract in effect, a question may arise as to the propriety of extending it to encom-pass the change in the unit.Such an issue may reach the Board in one of two ways:Itmay be asked to decide if an existing collective-bargaining contract is an imme-diate bar to another organization's seeking to represent employees at the facility;or it may be asked to resolve if an extension of contract coverage constitutes unlaw-ful assistance to the incumbent union.In either situation,resolution of the issuewill turn on the same principle.Generally, if the change be regarded as a reason-able expansion in magnitude,not accompanied by any drastic change in the basiccharacter of the operation,itwill be considered a lawful accretion and the extendedcontract will neither bar immediate resolution of a question concerning represen-tation nor will its extension constitute unlawful assistance.1e If, on the other hand,circumstances indicate the expansion to be of great magnitude,or show that thenature of the operation has undergone substantial change, the unit will be consid-ered a new one. Then the contract will not be regarded as a bar to determining arepresentation question, and its extension to employees in the new unit will be con-sidered unlawful assistance to the incumbent union and interference with the rightsof employees to change their bargaining representative.17Tests for establishing if a given unit change constitutes an accretion or the estab-lishment of a separate unit embrace a variety of considerations.Geographic prox-imity, centralization ofmanagement control, similarity of skills, functions andworking conditions,and interchangeability of employees are only some of the fac-tors which,if present,point toward an accretion as opposed to a new and separateunit.18Tests for determining whether or not a relocation involves a mere change of situs,or whether it constitutes a basic unit change are best described by the Board in thefollowing language fromGeneral Extrusion Company,Inc., et al.,121 NLRB 1165:Thus we show it here to be the rule that a contract does not bar an election ifchanges have occurred in the nature as distinguished from the size of theoperations between the execution of the contract and the filing of the petition,involving(1) a merger of two or more operations resulting in creation of anentirely new operation with major personnel changes;or (2) resumption ofoperations at either the same or a new location,after an indefinite period ofclosing, with new employees.However a mere relocation of operations accom-panied by a transfer of a considerable proportion of employees to anotherplant,without an accompanying change in the character of the jobs and thefunctions of the employees in the contract unit does not remove a contract asa bar.Applying the foregoing to Bandini,the circumstances strongly suggest an accre-tion to the Slauson unit. The expansion was undertaken to build an air cargo con-tainer differing only from other Slauson items in that it was produced under a com-mercial rather than a military contract.The premises acquired were immediately10Bore-Warner Corporation,113 NLRB 152;Radio Corporation of America,127 NLRB1563:Great Atlantic and Pacific Tea Company,140 NLRB 1011.17General Extrusion Co., Inc.,121 NLRB 1165 ;Schreiber Trucking Co.,148 NLRB 697 ;International Paper Company,143 NLRB 1192;Masters-Lake Success,Inc.,124 NLRB 580.la See the cases cited in footnote 16 above.264-047-67-vol. 162-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDadjacent to Slauson and were reached by a gate from the Slauson premises used byemployees who had clocked in with other Slauson employees at a common entrance.Management control was identical and the skills needed and the working conditionswere similar. Such undisputed evidence indicates a relatively moderate expansionundertaken only to house a new department adjacent to Slauson and performingthe same kind of work. It has the appearance of a more or less classic type of accre-tion to an existing unit, and Respondent should be permitted to extend the AIWcontract to itunlessthe presence of such additional factors as the Trauernicht letterand the decision of arbitrator Kagel can be regarded as demanding a different result.The terms of the Trauernicht letter required that Respondent consult with UAWconcerning the acquisition of a new facility. AIW was not a party to it, and in noway can it be considered bound by it. As we have seen, arbitrator Kagel foundRespondent to have violated its contractual obligation by failing to consult withUAW in regard to the Bandini acquisition, and held the accretion defense to beinsufficient absent a Board determination. In so deciding, Kagel placed particularreliance on the fact that the work done at Bandini was on a "new product," andwas being performed under a commercial rather than a military contract. The accre-tion issue comes to the Board for the first time in the instant case. The arbitrator'sdecision is properly to be considered, but it clearly is not binding on the Board. Ido not agree that the work at Bandini involved a "new product" in the sense that itrepresented a truly different type of product from those being manufactured at Slau-son. The product was different only in the precise sense that almost any new con-tract item will in some way be different from others. Clearly, however, it involvedthe production of containerssimilar incharacter to those produced at Slauson. Thefact that the contract was for a commercial, rather than a military, item, I regardas a distinction without a significant difference and not as something controlling,where thegeneral natureof the item shows no substantial variance. Moreover,Kagel'sfinding is less a flat holding that Bandini was not an accretion, than hisdeterminationthat as arbitrator his primary interestwas in thecontract, and thatabsent a definitive Board decision in the case he would disregard the assertion ofaccretion as a sufficient defense in the face of a clear contract provision. Finally,AIW, not being a party to the memorandum of understanding or to the Trauernichtletter, should not be prejudiced in its right to obtain the benefits of the extensionwhere all the other factors point toward a typical accretion. Accordingly, I findBandini tohave been a lawful accretion to the existing Slauson unit. I reject theclaim thatBandini constituted a separate unit,and find theextensionof the AIWcontract to cover Bandini employees to have been unlawful, and the allegationsof the General Counsel regarding unlawful assistance in the Bandini acquisition tobe without merit.The relocation at Fullerton, however, presents differentissues.As we have seen,the controllingprinciple in regardto relocationcenters on the existenceof changes"in the nature" of the operation as distinguished froma mere changein situs. Todetermine if a change"in the nature" has occurred here,we must considerthe man-ner in which MPD functioned both before and after the sale of Boyle, and its con-tinuing relationshipwith UAW atboth times.19UAW appearsas a central part of the MPD picture for many years.UAW wasthe sole bargaining representative of all California MPD employees at one time,and at the outset of the Slauson operation it stronglyprotestedthe recognition ofAIW for aunit of MPD employees, claiming Slauson to be an accretion toBoyle.20The Gaffey award, the1962memorandum of understanding, togetherwith the Traunerichtletter,and the persistent inquiriesof UAW concerning thepossiblesale of Boyle are all manifestationsofUAW's long-standing and con-tinuinginterest, not only in the future of Boyle, but also in the ultimate future ofMPD and itsrelation toit,whatever changes might comeinto being.Respondent10 I recognize that MPD as a corporate division did not come into existence until 1958.For convenience I have used the term variously both in its technical corporate-divisionsense, and generically to designate that part of Respondent's business devoted principallytomilitary as distinguished from commercial production.2° It is recited in the Gaffey award that UAW filed an unfair labor practice charge in1958 alleging Slauson to be an accretion to Boyle, and Respondent's recognition of AIW tobe unlawful. The General Counsel refused to issue a complaint on such charges, so the law-ful character of the initial recognition is of course beyond challenge. The charges, how-ever, are signficant to show an element in UAW's consistent and longstanding quest forrepresentation of all the 1IPD employees. FRUEHAUF TRAILER CO.211makes no claim that the UAW contract did not continue in full force and effectafter the sale of Boyle. UAW made manifest its position after the sale by pressingthe grievances that resulted in the Aaron and Kagel awards. Respondent wasclearly recognizing this continuing interest, as well as its own obligation underthe contract, in calling the October 16 meeting for the specific purpose of bar-gaining with UAW when it appeared that the Larc work might be undertaken atthe Long Beach facility. Prior to Larc there had beena generalpickup in MPDbusiness at Slauson, but as Vice President Black explained it, the Larc contractwas "the biggest thing that hit us." The October 16 meeting thus stands as aclear expression by Respondent that "the biggest thing"in itsMPD future wassomething in which UAW shareda clearand presentinterest.In the face of all this, however, we find Respondent within the next 3 monthsextending the AIW contract to Fullerton without further notice to UAW. Thisoccurred despite the fact that the precipitating factor in selecting Fullerton was thatitwas a suitable location for the Larc work. That it could also accommodate otherMPD operations appears more as a happy coincidence than as a controlling moti-vation. Respondent defends its conduct by claiming that it owed no responsibilitytoUAW under the Trauernicht letter because Fullerton was in Orange andnot Los Angeles County, and that the move constituted a mere relocation ofSlausonand nothing more 21Respondent'sdefense on contractual groundsmay or may not have validity,but it doesnot necessarily also serve asa statutorydefense ifthe overallcircum-stances showsufficientchange in the nature of the operation to constitute a newunit.Both the relocationand the accretion doctrines rest on theabsence of sub-stantial change in the nature of the unit. Whether areal change in nature hastaken place turns on an evaluation of a variety of surrounding circumstances. Formany years Respondent had been considering various possibilities as to futureoperation of MPD. Until the saleof Boyle ithad conducted MPD operations withtwo separate units at two separate locations represented by two separateunions.No doubt when bothunitsfunctioned, normal accretions of work at either locationwould have accrued to the benefit of its respective bargaining representative. Nodoubt too had Respondent at such time undertaken to merge or consolidate the twounits at a single location, the new location would have constituted a new operationdifferent from either one, and under theGeneral Extrusiontests set forth above,the move would have been regarded as such a change in the nature of the operationthat an attempt to extend the contract of either union to the combined operationwithout a Board determination of the representation issue would have constitutedunlawfulassistance.The Board has recently decideda caseinwhich substantiallythisoccurred.Schreiber Trucking Company, Inc.,148NLRB 1697. InSchrei-ber,the employer had two facilities locatedsome distanceapart, each one of whichwas representedby a differentunion.The employer built a new facilitylocatedequidistantbetween the two, with theintention of closingdown both of the oldoperations and working exclusively from the new facility.Before the old operationshad been transferred, however, the employeramended itscontract with one of theunionsto extenditscoverageto the new facility. Thiswas done inthe face ofknowledge that the other unionwas also claiming an interest in representation ofemployees there. The employer argued that,in effect,the new facility was anaccretionor a relocationof the oldunit.The Board held that wherethe evidenceestablished the move to be for the purpose of consolidatingtwo separate operations,itamounted to the creation of an entirely new operation. Thus it held that wherethe employer was aware of the interests of the other unionin representingemploy-ees inthe new unit, it was charged with knowledge of the existence of a substantialquestion concerning representation, and, in the face of this, for it to extend itscontract to one union constituted unlawfulassistance.The situation in the instantcase would be identical had the UAW unit work at Boyle still been going on at thetime of the move to Fullerton. Considering the entire background, however, can itbe said that by the time of the Fullerton move UAW's interest in the change wassubstantially diminished, let alone nonexistent?With the sale of Boyle, UAW'slong-standing interest in futureMPD production continued to be recognized both21The Trauernicht letter does limit Respondent's obligation to Los Angeles County.Presumably this provision was inserted for the purpose of assuring that the geographicalarea of Respondent's obligation to bargain about new facilities would be limited to areasonable scope. The location in Fullerton, while across the county line, appears on themap as little, if any, farther from either Boyle or Slauson than the Los Angeles County-Long Beach situs which Respondent had been seriously considering for Larc. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDas a matter of contract and practice. It did not even undergo a period of dormancy,but was kept alive by continued unit work at Boyle, and by the processing of griev-ances under the contract. The Larc contract amounted to a new lease on life forMPD, and Respondent was hardly unaware of UAW's interest in participating inany benefit which might accrue to it as a result. Indeed, Respondent expresslyrecognized such continuing interest when considering a Los Angeles County situsfor the Larc work. A decision made only a short time later to locate at a pointno farther away but across a county line scarcely seems an adequate explanationfor disregarding the UAW's interest, or for denying that in reality the move toFullerton constituted a consolidation or merger of all previous MPD operations.All the surrounding circumstances characterize the move far more as the fulfillmentof a long-considered possibility of consolidating all MPD operations at one locationthan as a mere relocation of Slauson. It came about because a suitable locationwas needed for Larc and the one found would also encompass all other MPDwork. It is happenstance that the location was in Orange not Los Angeles County.Though the UAW's MPD work had phased out at Boyle, UAW's continuing interestinMPD work generally had not phased out anywhere and was still being recog-nized by Respondent. Under the circumstances I regard the situation as substantiallyparallel to that presented inSchreiberand find the fact that Boyle was not func-tioning at the time of the move to be irrelevant. I find, therefore, that by the moveto Fullerton Respondent did change the nature of its operation, did merge whathad previously been two separate operations, and did create a new unit at Fuller-ton to carry on the new consolidated operation. In such a situation, its contract withneither AIW nor UAW could have constituted a bar had a representation petitionbeen filed.Where in the face of a rival claim, Respondent undertook to extendcontract coverage to AIW alone, it engaged in unlawful assistance to AIW, andthereby violated Section 8(a) (2) of the Act, and I so find 22The General Counsel adduced considerable testimony and introduced muchdocumentary evidence concerning the Hanson acquisition which took place afterthe Fullerton operation was under way. Apparently, the purpose of this evidencewas to emphasize that the Fullerton unit had a substantially different characterfrom the Slauson unit. While the Hanson acquisition did result in a substantialexpansion at Fullerton, it came after the move had been made, and I fail to see itas changing the nature of the already established Fullerton unit. In view of myfindings above with regard to the Fullerton unit, I see nothing in the later Hansonacquisition which either adds or detracts from other aspects of the General Coun-sel'sallegation of unlawful assistance and I deem it unnecessary to make furtherfindings in regard to it. While on this record it is not established that Respondenthad knowledge of the prospective Hanson acquisition before making the decisionon the Fullerton move, I would not regard possession of such knowledge or evenevidence that it influenced the decision as affecting the conclusions I have reached.23The vice of Respondent's conduct was extending the contract coverage to a newunit in the face of conflicting claims. The later acquisition of Hanson, in spite ofits immediate effect on the size of the unit, in no way influences this, and I so find.3.The alleged discriminatory refusals to hireThe charges of discrimination rest on the proposition: (a) that ex-Boyle employ-ees either applied for or were not required to apply for employment at Slauson orBoyle; and (b) that Respondent failed or refused to hire such employees at theseplants because of their membership in UAW, or because it sought to prevent UAWfrom becoming the statutory representative of employees at either Slauson or Fuller-ton. In addition, the General Counsel alleges discrimination against employees byRespondent's action in extending the coverage of the AIW contract at Bandini andFullerton.To sustain the charges of individual discrimination it must be shown that applica-tions were either made, or that by its conduct Respondent either waived the need223fidwest Piping and Supply Co., Inc.,63 NLRB 1060;Novak Logging Company,119NLRB 1573.23The Charging Party offered to prove that at least one of Respondent's local officialsknew of the possibility of the Hanson acquisition before the decision to acquire Fullertonwas made. The offer of proof was rejected on grounds that such evidence would be im-material. I affirm this ruling, for at the most, if Respondent had such knowledge, it wouldonly serve to give some added emphasis to the fact that the move involved a change in thenature of the unit rather than a mere relocation. FRUEHAUF TRAILER CO.213formaking them or was in some manner under some obligation to call backex-Boyle employees, and it failed or refused employment on unlawful grounds.As recited above, there is no direct showing of individual employment appli-cations by any of the ex-Boyle employees. A small number presumably did apply,and either obtained or were offered employment. It was also stipulated that othersapplied and were not given employment. Neither the number so applying nor thereasons given for refusing to employ them appears in the record. Since no indi-vidual applications are shown, it must be established that Respondent had someduty to recall either by contract or because circumstances show it waived or other-wise indicated applications to be unnecessary or futile. The UAW contract accordsrecall rights only at Boyle should it be reactivated. At the April 3, 1963, meetingUAW asked Respondent neither to take, nor to waive the taking of, applicationsfor employment at other plants. UAW was merely told that Boyle applications atSlauson would be considered "upon the basis of their qualifications." This hardlysuggests a waiver. No further efforts by UAW relating to applications at Slausonappear to have been subsequently made. Fullerton was not yet in the picture atthe time of the October 16 meeting between Respondent and UAW. At the time,however, Respondent indicated that it would consider ex-Boyle people on thebasis of qualifications even if agreement relating to the new Larc work "couldnot be reached." Nothing more was asked or stated about applications or waiversthereof at this time.The sole remaining basis for establishing the waiver rests on the testimony ofMedina supported in some measure by similar testimony of Makshanoff.On bothoccasions,when Medina talked with Bronson about employment at Slauson, Medinawas speaking specifically about his own personal case since each time he was intemporary layoff status from his maintenance, job at Boyle. The record showsthere to have been AIW employees at Slauson with recall rights on each occasionand Medina to have been so advised. The'same was true with regard to Bronson'sconversationwithMakshanoff.Medina, although chairman of the UAW com-mittee, undertook no other efforts to explore ways and means for ex-Boyle employ-ees to place themselves in a favored position should employment open up Medinastates that he reported Bronson's statement about the applications to the unionmembership. Assuming that he did so, such report becomes meaningless unless itbe further shown that some employees acted in reliance upon it. When Medinawas questioned by Bronson at Fullerton in March 1964, he was specifically toldthat ex-Boyle employees did not have applications in there, that no employmentwas then available, and that Respondent was not taking applications at the time.In view of the number of hires in March at Fullerton, it would appear that eachof these statements was true. Again there is no showing that either Medina oranyone else in UAW pursued the subject further in connection with seeking employ-ment at Fullerton, for ex-Boyle employees.None of the foregoing suggests either a waiver of applications or conduct uponthe part of Respondent calculated to convince ex-Boyle employees generally thatapplications for employment would be a futile gesture. On the contrary, it appearsthat at all times when UAW directly brought up questions of employment ofex-Boyle employees, Respondent expressly stated that they were entitled to no spe-cial status, but made it clear that it would consider them for employment uponthe basis of their qualifications. This suggests the need for applications ratherthan a waiver thereof. The remarks of Bronson to Medina and Makshanoff,assuming they were made in the manner that each states, were made in a contextof the individual requests of each, and scarcely suffice to offset official unionrequests or to show a general disposition upon the part of Respondent regardingallex-Boyle employees. Accordingly, I find that General Counsel has not estab-lished that Respondent was obligated to accord ex-Boyle employees special con-sideration for employment at Slauson or Fullerton, or that applications werewaived or otherwise made to appear unnecessary.Absent evidence of individual application or waiver thereof, little basis exists forestablishing discrimination. TheGeneral Counsel urges, however, that the hugediscrepancy between the mere handful of Boyle employees who went to work atSlauson or Fullerton, in contrast with the great number of new hires, warrants aninference of discriminatory treatment. At least General Counsel would argue' tothis effect when this discrepancy is set against a pattern showing an unlawful refusalto bargain over the sale of Boyle, unlawful assistance to AIW at both Bdndini andFullerton, and independent incidents showing union animus. The discrepancy in 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumbers is great, it is true, but it alone does not suffice to establish unlawful moti-vation.Countless lawful and reasonable explanations may exist for the failure ofex-Boyle employees to have been employed, and the burden falls on the GeneralCounsel to establish that Respondent selected an unlawful one. Since I have foundthe evidence of union animus to be trivial,the refusal to bargain to have no merit,and the Bandini extension to be lawful,none of these are matters which lend anysupport at all to the inference.This leaves only the unlawful assistance at Fuller-ton which I have found to exist. I regard this,however, as adding little more.While it may show that Respondent favored and supported AIW as the bargainingrepresentative at Fullerton,itdoes not necessarily follow that Respondent,havingengaged in one type of unlawful conduct, would necessarily go further and refuseto employ ex-Boyle employees. On the contrary, having vested AIW with statusas bargaining representative, it might well have concluded that it had achieved allneeded unlawful objectives and been more than willing to bring in all ex-Boyleemployees and place them under the AIW contract umbrella. Thus, we returnagain to the mere discrepancy in numbers as a basis for inferring unlawful motiva-tion. Standing alone it does not show that a single ex-Boyle employee who appliedfor a job at either Slauson or Fullerton was turned down for such job eitherbecause he was a member of UAW or for any other reason. The showing thatsome ex-Boyle employees sought jobs and were turned down for undisclosed rea-sons,no more establishes discriminatory motivation,thanwould the fact thatsome ex-Boyle employees were hired establish that Respondent was favoring UAW.Without more,I am satisfied that the General Counsel, by showing only the merediscrepancy in numbers of hires even when coupled with the unlawful assistance toAIW, hasnot established that Respondent was discriminatorily motivated in fail-ing or refusing to employ any of the individual ex-Boyle employees named in thecomplaint.Accordingly,I find the 8(a)(3) allegations with respect to such employ-ees to be without merit.The allegation of discrimination against employees based on extension of theAIW contract to Fullerton,however,rests on a different basis. At Fullerton, con-trary to the situation at Bandini where I found the extension of the contract cov-ered an accretion to an existing unit, I found the extension of the contract to con-stituteunlawful assistance.Since the extended contract contained union securityprovisions,itwas lawful only where such provisions were lawfully imposed uponthe employees.Where a union security contract is imposed as the result of unlaw-ful assistance, as at Fullerton, it has the effect of requiring all employees comingto work to join the assisted union. It is well established that the imposition of sucha requirement by a contract with an assisted union will encourage membership insuch union and discourage membership in any other labor organization and thusitconstitutes discrimination within the meaning of the Act 24 Accordingly, I findthat by extending the AIW contract with its union security provisions to Fullertonunder the circumstances outlined above,Respondent has discriminated againstemployees in violation of Section 8(a)(1) and (3) of the Act.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent as set forth in section III, above, occurring in con-nection with the operations of Respondent as described in section 1, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1), (2),and (3)of the Act,I shall recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent violated the Act by extending coverage of theAIW contract to Fullerton, thus recognizing AIW as the statutory representativefor employees at Fullerton,Iwill recommend that Respondent withdraw and with-=4 Schreiber Trucking Company,Inc., supra; Barney 'Wilkerson Construction Company,145 NLRB 704. FRUEHAUF TRAILER CO.215hold recognitionfrom AIW unlessand until the Board shall certify it as suchrepresentative,and thatRespondent cease giving effect to the collective-bargainingagreement executedwith AIWin November 23, 1963, or to any modification,exten-sion, renewal,or supplement thereto.Having found no discrimination against any individual ex-Boyle or otheremployee, and the only discriminatory conduct of Respondent to have resultedfrom the unlawful imposition of the union security contract affecting employeesgenerally at Fullerton,I shall order no reinstatementor backpaysince the discrim-ination found will be remedied adequately by setting aside the agreement.25I am convinced that Respondent'sconduct resulted primarily from the unusualfacts presented in this case rather than from any general disregard of employeestatutoryrights, and that the record does not disclose any danger of commissionof additional unfair labor practices.Accordingly,I do not deem it necessary torecommend a broad cease and desist order in order to effectuate the policies ofthe Act.Uponthe basisof the foregoingfindings of fact and upon the entire record inthe case I make the following:CONCLUSIONS OF LAW1.By extendingtheAIWcontract to cover employees at Fullerton, and byrecognizingAIW as therepresentative of such employees at a time when a realquestion concerning representation existed with respect to such unit,Respondenthas rendered unlawful assistanceand support to AIW, and therebyhas engagedin unfairlaborpracticeswithin themeaning of Section 8(a)(2) ofthe Act.2.By applying the AIW unionsecurity contract to the employees at Fullerton,Respondent has discriminated with respect to their hire,tenure, and terms andconditions of employment, thereby encouraging membershipinAIWand discour-agingmembershipin other labororganizations,and thus has engaged in unfairlabor practiceswithin the meaning of Section8(a)(3) of the Act.3.By the foregoingconduct andby interfering with,restraining,and coercingemployeesin the exerciseof the rightsguaranteed in Section7 of the Act, as foundabove,Respondent has engaged in unfairlabor practices withinthemeaning ofSection8(a)(1) of the Act.4.The aforesaidunfairlabor practicesare unfairlabor practicesaffecting com-merce withinthemeaning of Section 2(6) and(7) of the Act.5.Respondentdid not engage in anunlawful refusalto bargainwithUAWwithin themeaning of Section 8(a)(5) of the Act.6.Respondent did not engage in unlawfulassistanceto AIWin connection withthe Bandiniacquisitionwithin themeaning of Section 8(a)(2) of the Act.7.Respondent did not engageinunlawful discrimination against individualemployees by its failureor refusalto employ them withinthemeaning of Sec-tion 8(a)(3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in this proceeding,I recommend that Respondent,FruehaufTrailer Company,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Giving unlawful assistance or support to International Union, Allied Indus-trialWorkers of America, AFL-CIO,and Local No. 976,affiliatedwith Interna-tionalUnion Allied IndustrialWorkers of America, AFL-CIO,or to any otherlabor organization.(b)Recognizing AIW as the exclusive representative of any of its employeesin the bargaining unit at the Fullerton plant for collective-bargaining purposeswithin the meaning of the Act.25The Charging Party urges a remedy of reinstatement and backpay based upon a findingof 8(a)(2) assistance alone. I see no basis for such a remedy absent corollary findings ofdiscrimination.The Charging Party also suggests a reimbursement of compulsory duesremedy. The Board has held that absent a showing that employees were coerced into join-ing or paying by some means other than the unlawful contract with the assisted union,such remedy is not appropriate.No such showing is made here.Duralite Co., Inc.,132NLIiB 425. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Giving any force or effect to the collective-bargaining agreement executedwith AIW on November 23, 1963, or to any modification, extension, renewal, orsupplement thereto, provided, however, that nothing herein shall require Respond-ent to vary or abandon any wage, hour, seniority, or other substantive feature ofits relations with its employees which has been established in the performance ofthis agreement, or to prejudice the assertion by employees of any rights they mayhave thereunder.(d) Encouraging membership in AIW or any other labor organization and dis-couraging' membership in UAW by imposing the union security provisions of theAIW contract at Fullerton, or otherwise discriminating in regard to their hire,tenure, or terms or conditions of employment.(e) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right is affected by the provisions of Section 8(a)(3)of the Act.2.Take the following affirmative action which is necessary to effectuate thepoliciesof the Act:(a)Withdraw and withhold all recognition from AIW as the collective-bargainingrepresentative of any of its employees in the Fullerton unit, setting aside anycurrently effective collective-bargaining agreement with AIW, unless and until theBoard shall certify AIW as such representative.(b) Post at its Fullerton premises copies of the attached notice marked "Ap-pendix." 26Copies of said notice to be furnished by the Regional Directorfor Region 21, after being duly signed by an authorized representative of Respond-ent, shall be posted by it immediately upon receipt thereof, and be maintained byitfor a period of 60 consecutive days thereafter, in conspicuous places, includingallplaceswhere notices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 21, in writing, within 20 daysfrom the date of this Recommended Order, what steps Respondent has taken tocomply herewith.27IT IS FURTHER RECOMMENDED that, unless on or before 20 days from the dateof its receipt of this Trial Examiner's Decision, Respondent notifies the RegionalDirector, it will comply with the foregoing recommendations, the National LaborRelations Board issue an order requiring Respondent to take the action aforesaid.28 In the event that this Recommended Order is adopted by the Board the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order"'In the event that this Recommended Order is adopted by the Board, paragraph 2 (c)thereof shall be modified to read "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent is taking to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL withdraw and withhold all recognition from International Union,Allied Industrial Workers of America, AFL-CIO, and Local 976, affiliated withInternational Union, Allied IndustrialWorkers of America, AFL-CIO, as thecollective-bargaining representative of any of our employees in the bargain-ing unit at our Fullerton plant unless and until such organization is certifiedby the National Labor Relations Board. MILLWRIGHTS LOCAL 1102217We WILL NOT give any force or effect to the collective-bargaining agreementexecuted by us on November 23, 1963, with the above-named labor organiza.tion or to any modification,extension,renewal,or supplement thereto.WE WILL NOT encourage membership in the above-named labor organizationor discourage membership in Local 509, International Union of United Auto-mobile,Aerospace and Agricultural Implement Workers ofAmerica, AFL-CIO, or any other labor organization,by discriminating with respect to thehire, tenure, and terms and conditions of employment of any employees.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization,to form,join, or assist any labor organization,to bargain collectively through repre-sentatives of their own choosing,to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities,except to the extent that such rights areaffected by an agreement requiring membership in a labor organization asauthorized in Section8(a)(3) of the Act.FRUEHAUF TRAILER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, 849 SouthBroadway,Los Angeles,California,Telephone 688-5229.Millwrights Local Union 1102,United Brotherhood of Carpentersand Joiners of America,AFL-CIOandDobson Heavy Haul,Inc.andDarin&Armstrong,Inc.Cases 7-CC-329 and 333.December 16, 1966DECISION AND ORDEROn June 17, 1966, Trial Examiner William W. Kapellissued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Thereafter, the Respondent filed exceptions to theTrialExaminer'sDecision and a supporting brief. The GeneralCounsel and Charging Party filed limited exceptions to the TrialExaminer's Decision and briefs in support thereof.Pursuantto the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial162 NLRB No. 6.